
	
		II
		111th CONGRESS
		1st Session
		S. 335
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part D of title IV of the Social Security Act to
		  repeal a fee imposed by States on certain child support
		  collections.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Elimination of the Single Parent
			 Tax Act of 2009.
		2.Repeal of
			 requirement that States impose mandatory fee for successful child support
			 collection for family that has never received TANFSection
			 454(6)(B) of the Social Security Act (42 U.S.C. 654(6)(B)) is amended—
			(1)by striking (i);
			(2)by striking
			 clause (ii); and
			(3)by redesignating
			 subclauses (I) and (II) as clauses (i) and (ii), respectively.
			
